DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to an MRI stereotaxis method, non-elected without traverse.  Accordingly, claims 1-4 have been cancelled. The subject matter of claims 1-4 diverges with respect to the allowable subject matter of claim 5 such that the functional limitations of claims 5-9 and 11-20, even if placed into method form, would not permit rejoinder at this time.


Allowable Subject Matter
Claims 5-9 and 11-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims in order to now properly recite the sliding stage components and connection elements has obviated the rejection under 35 USC 112 and properly reads over the closest reasonable art of record, including Fischer (US 20110077504, 20180049826, and US20160100900) which discloses and teaches MRI stereotactic surgery devices which include remote center of motion stage and adjustments, but fails to disclose and teach the specific motion components and sliding elements of the stage for optical encoding and rotational measurement of the drive wheels (relative to the slides) of the sliding stages of the stereotactic device(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793